 


110 HR 87 IH: 401Kids Family Savings Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 87 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Biggert introduced the following bill; which was referred to the  Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to improve and expand education savings accounts. 
 
 
1.Short titleThis Act may be cited as the 401Kids Family Savings Act of 2007. 
2.Extension of date for sunset of certain education savings incentivesIn the case of the provisions of, and amendments made by, subtitle A of title IV of the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to education savings incentives), section 901 of such Act (relating to sunset of provisions of Act) shall be applied by substituting December 31, 2015 for December 31, 2010 in subsection (a)(1) thereof. 
3.Distributions from education savings accounts for first home purchases treated as qualified distributions 
(a)In generalSubsections (b)(1), (d)(2)(A), (d)(2)(B), (d)(2)(C)(ii)(II), and (d)(2)(D) of section 530 of the Internal Revenue Code of 1986 are each amended by striking qualified education expenses and inserting qualified expenses. 
(b)Qualified expensesSubsection (b) of section 530 of such Code is amended— 
(1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively, and by inserting after paragraph (1) the following new paragraph: 
 
(2)Qualified expensesThe term qualified expenses means— 
(A)qualified education expenses (as defined in paragraph (3)), and 
(B)qualified first-time homebuyer expenses (as defined in paragraph (4))., and 
(2)by redesignating paragraphs (4) and (5) (as redesignated by paragraph (1)) as paragraphs (5) and (6), respectively, and by inserting after paragraph (3) the following new paragraph: 
 
(4)Qualified first-time homebuyer expensesThe term qualified first-time homebuyer expenses means, in the case of a designated beneficiary who is a first-time homebuyer, the qualified acquisition costs with respect to a principal residence of such beneficiary. Terms used in this paragraph shall have the same meaning as when used in section 72(t)(8).. 
(c)Conforming amendmentThe heading for paragraph (2) of section 530(d) of such Code is amended by striking qualified education expenses and inserting qualified expenses. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
4.Rollovers from education savings accounts to Roth IRAs 
(a)In generalParagraph (5) of section 530(d) of the Internal Revenue Code of 1986, as amended by section 5, is amended by inserting or a Roth IRA after another 401Kids savings account. 
(b)Conforming amendmentSubsection (e) of section 408A of such Code is amended by inserting the following after the second sentence: Such term includes a rollover contribution to a Roth IRA from a 401Kids savings account described in section 530(d)(5).. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
5.Renaming Coverdell education savings accounts as 401Kids savings accounts 
(a)In generalSection 530 of the Internal Revenue Code of 1986 is amended by striking Coverdell education savings account each place it appears and inserting 401Kids savings account. 
(b)Conforming amendments 
(1)The following provisions of the Internal Revenue Code of 1986 are amended by striking Coverdell education savings each place it appears and inserting 401Kids savings: 
(A)Section 26(b)(2)(E). 
(B)Section 72(e)(9). 
(C)Section 135(c)(2)(C). 
(D)Section 529(c)(6). 
(E)Subsections (a) and (e) of section 4973(a). 
(F)Subsections (c) and (e) of section 4975. 
(G)Section 6693(a)(2)(E). 
(2)The headings for the following provisions of such Code are amended by striking Coverdell education savings and inserting 401Kids savings: 
(A)Section 72(e)(9). 
(B)Section 135(c)(2)(C). 
(C)Section 529(c)(3)(B)(vi). 
(D)Section 530(b)(1). 
(E)Section 4973(e). 
(F)Section 4975(c)(5). 
(3)The heading for section 4973(e) of such Code is amended by striking Coverdell education savings and inserting 401Kids Savings. 
(4)The heading for section 530 of such Code is amended to read as follows: 
 
530.401Kids savings accounts. 
(5)The item in the table of contents for part VII of subchapter F of chapter 1 of such Code relating to section 530 is amended to read as follows: 
 
 
Sec. 530. 401Kids savings accounts.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
